Motion for Rehearing and Rehearing En Banc Overruled, Opinion of June
13, 2002, Withdrawn, Dismissed and Opinion filed Septemb








Motion for Rehearing and Rehearing En Banc Overruled,
Opinion of June 13, 2002, Withdrawn, Dismissed and Opinion filed September 5,
2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-00-00054-CV
____________
 
JESSE JAMES PRUITT AND WILLIAM B. ANDERS, Appellants
 
V.
 
RONALD W. ZIESMER, Appellee
 

 
On
Appeal from the 152nd District Court 
Harris
County, Texas
Trial
Court Cause No. 97-59284
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed September 28, 1999.




On June 13, 2002, this Court issued an opinion affirming the
trial court=s judgment. June 28, 2002, appellant
filed a motion for rehearing and a motion for en banc rehearing. On the motions
were acted upon, the parties filed a letter with this Court stating they had
settled their dispute and would be filing an appropriate dispositive
motion.  On August 22, 2002, the parties
filed a joint motion pursuant to rules 42.1 and 43.2 of the Texas Rules of
Appellate Procedure.  In the motion, the
parties state they have reached a settlement in which they have agreed to no
longer pursue litigation in this matter. 
To effectuate the settlement agreement, the parties ask this Court to
withdraw its opinion and judgment of June 13, 2002, and issue a new opinion and
judgment:  (1) vacating the trial court=s judgment in so far as it
adjudicates the claims and causes of action asserted by appellee;
and (2) dismissing appellee=s suit with prejudice.  See Tex.
R. App. P. 42.1.  The motion is
granted.  
Accordingly, we withdraw our opinion and judgment of June 13,
2002.  We order:  (1) the trial court=s judgment vacated insofar as it
adjudicates the claims and causes of action asserted by appellee;
(2) appellee=s suit dismissed with prejudice; and
(3) the appeal dismissed.  Finally, the
motions for rehearing and for rehearing en banc filed by appellants are now
moot; therefore, they are overruled.
 
PER CURIAM
Judgment rendered and Opinion
filed September 5, 2002.
Panel consists of Judges Yates,
Edelman, and Wittig.[1]
Do Not Publish C Tex. R. App. P.
47.3(b).
 




[1]  Senior Justice Don Wittig, sitting by assignment.